Mr. Presiding Justice Thompson delivered the opinion of the court. 2. Appeal and ebbob, § 1625*—when error in rejection of evidence cured. In a personal injury case, where the court permitted the defendant to ask the court reporter if a certain witness testified on a certain subject at a former trial and refused to permit plaintiff to show by the reporter that the witness was not asked any question on the subject, held that any error in the rulings of the court was cured, where it appeared the court afterwards changed its ruling and plaintiff was allowed to read to the jury the entire testimony of the witness at the first trial. 3. Appeal and ebbob, § 1241*—when adversary’s instructions cannot he complained of. The appellant cannot complain of the giving of his adversary’s instruction on a legal question involved in his own instruction, where it is not contended that it did not state the law correctly. 4. Master and servant, § 792*—when instruction on theory, of accident proper. In an action by a servant against his employer for personal injuries, the giving of an instruction which informed the jury that if the injury was the result of an accident the jury should find the defendant not guilty, held to state a correct proposition of law and that there was no error in giving it.